DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on December 20, 2021 has been entered. Claims 1, 24, and 33 have been amended. Claims 7–8, 11–23, and 25–27 were previously cancelled. No new claims have been added or cancelled. Thus, claims 1–6, 9–10, 24, and 28–39 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.  Claims 1–6, 9–10, 24, and 28–39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–6, 9–10, 24, and 28–39 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a 
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 33–39), a machine (claims 1–6 and 9–10), a manufacture (claims 24 and 28–32), where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03).  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of sending and receiving requests tied to two users in order to initiate and compete a transaction and verifying the completion of the transaction via a message from one consumer to another using a unique formal request token (or an encrypted payment information identifier) by:
at least one, . . ., configured to:
receive, within a messaging application on the, . . ., a request to send a transaction amount from a first user account to a second user account;
obtain, via the messaging application on the, . . ., a messaging user identifier corresponding to the second user account;
initiate transmission, . . ., of a request to verify that the second user account is registered, . . ., the request comprising the messaging user identifier;
when a response received from the, . . ., indicates that the second user account associated with a second user, . . ., is registered, . . ., and the response includes a unique formal request token generated, . . ., corresponding to the request to send the transaction amount:
display, within the messaging application on the, . . ., a, . . ., for receiving an indication of the transaction amount;
receive, via the, . . ., user input indicating the transaction amount;
initiating transmission, . . ., of a request to transfer the transaction amount from a first debit account associated with the first user account to a second debit account associated with the second user account, the request to transfer comprising the unique formal request token received from, . . ., for the request to send the transaction amount;
receiving, . . ., a confirmation that the transaction amount has been transferred from the first debit account to the second debit account; 
transmitting, via the messaging application on the, . . ., and to the second user account, a message that indicates that the transaction amount has been sent from the first user account to the second user account; and
display, via the messaging application on the, . . ., the message that indicates that the transaction amount has been sent from the first user account to the second user account; and    
when the response received, . . ., indicates that the second user account is not registered, . . ., displaying, an indication that the second user account is not registered. . . .” 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic principles or practices as well as commercial or legal interactions (e.g., sending and receiving requests tied to two users in order to initiate and compete a transaction and verifying the completion of the transaction via a message from one consumer to another using a unique formal request token (or an encrypted payment information identifier).
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “processor”, “device,” “interface,” and “system” do not amount to an innovative concept See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0020] and [0040] of the specification). 
Dependent claims 2–6, 9–10, and 28–32, and 34–39 have been considered and they do not integrate the abstract idea into a practical application. The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
Applicant’s arguments filed on December 20, 2021 have been fully considered. 
As a result of Applicant’s amendments to claims 1, 24, and 33, the objections to claims 1, 24, and 33 are hereby withdrawn. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Applicant is directed to the above full Alice/Mayo analysis in view of the amended claims, including consideration of the USPTO Guidance as applied to those claims. The 
Applicant cites to Example 35 and claim 3 which are part of the 2014 Interim Eligibility Guidance. Applicant suggests that claim 3 of Example 35 is similar to the present invention and, thus, is patent eligible under 35 U.S.C. §101. (See Applicant’s Arguments, p. 11). Example 35 and claim 3 and its analysis as to patent eligibility under 35 U.S.C. §101 is not binding as it is not a precedential court opinion. 
 In addition, Example 35 is distinct from the present invention. There, the ATM’s provision of the random code, the mobile communication device’s generation of the customer confirmation code in response to the random code, the ATM’s analysis of the customer confirmation code, and the ATM’s subsequent sending of a control signal to provide or prevent access to the keypad of the ATM are steps that are not found in the current invention. In the present invention, no such authentication means is being conducted anywhere. Instead, the steps relate to a determination as to whether or not a user is registered with system, and depending on the answer to this inquiry, the system then allows or does not allow another user to carry out a transaction with the other user. The unique combination of steps is not found in the present invention at all. Thus, Example 35 is inapplicable to the current invention and patent eligibility under 35 U.S.C. §101.
Thus, the rejection of these claims under 35 U.S.C. §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/Amit Patel/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696